Citation Nr: 1618170	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lymphoma with Waldenström's macroglobulinemia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and her former spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a September 2010 rating decision of the RO in Winston-Salem, North Carolina.

In an October 2013 letter, the Veteran's representative wrote that the Veteran canceled her appeals for service connection for a right shoulder condition, a fractured right wrist, and status post appendectomy, and only wished to continue her appeal of the issue of entitlement to service connection for "lymphoma with Waldenstrome's [sic]."  The Board observes that the issue of entitlement to service connection for lymphoma with Waldenström's macroglobulinemia is the only issue listed in the October 2013 VA Form 8 Certification.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In April 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The preponderance of the evidence shows that the Veteran's lymphoma with Waldenström's macroglobulinemia was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for lymphoma with Waldenström's macroglobulinemia have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran essentially makes two contentions.  First, she contends that radiation exposure from her service caused her lymphoma; she further argues that the verification process for her radiation exposure was inadequate.  Second, the Veteran contends that her exposure to Trichloroethylene (TCE) caused her lymphoma.

First, the Veteran contends in her February 2009 statement that "my unit had daily maintenance checks on nuclear weapons and as a result, I developed lymphoma" from the "ionizing radiation."  On her February 2009 claim form (VA Form 21-526), the Veteran reported that she performed daily maintenance on active and non-active nuclear warheads, and that once-a-year she was exposed to testing the warheads for 48 hours at a time.  Similarly, on her April 2009 Radiation Risk Activity Information Sheet, the Veteran wrote that she dismantled warheads and was exposed to "special sprays...[and] sealants," and that she was exposed to "a leak from one of [the] warheads."  In an April 2009 VA Form 21-4138, the Veteran stated that "I don't remember...the amount of exposure [or] the type [of] the radiation."  In her May 2009 Radiation Dose Assessment Questionnaire, the Veteran wrote that she was unable to specify the strength of radiation, radiation dose records, or records showing treatment for any occupational radiation injuries or other records documenting radiation exposure.  The Veteran also reported in her January 2012 substantive appeal that "there was an incident down range that required evacuation, which may have caused additional exposure."  In a June 2013 VA Form 9 sent after her January 2012 substantive appeal, the Veteran wrote that she served "in a location where there [were] nuclear missiles with radiation."  In an October 2013 letter, the Veteran's representative wrote that exposure to radiation and nuclear materials in service may have increased the likelihood that the Veteran developed lymphoplasmacytic lymphoma.  At her March 2014 videoconference hearing, the Veteran testified that she performed maintenance on missiles, and detonation testing.  See transcript, p. 3.  Her representative asserted that missile maintenance exposed her to nuclear materials, which is a known cause of her type of lymphoma.  Id., p. 3.  The Veteran further asserted that her lymphoma is directly related to her in-service radiation exposure.  Id., p. 4.  Additionally, the Veteran's ex-spouse, with whom she served, testified that the Veteran "went into [the] inside [of] the [nuclear] missile where they took the shell off, and she was exposed to the warhead."  Id., p. 4.  Her ex-spouse further testified that "I did actually physically see her touching, moving, sliding, unscrewing and doing proper maintenance on the nuclear warheads."  Id., p. 5.  In an April 2015 VA Form 21-4138, the Veteran's representative asserted that "we believe the more likely causation of the Veteran's lymphoma to be radiation exposure."

As a corollary, the Veteran asserts that VA and the service department were unable to find evidence of radiation exposure because she used her married name during her service, she worked in a separate program, and she did not wear a nuclear clearance badge because they did not become available until after her service.  In her January 2012 substantive appeal (VA Form 9), the Veteran asserted that the reason why the United States Army Dosimetry Center found no records of radiation exposure for the Veteran was that she used her married name during her service, "so a new request needs to be sent for correct records."  In her April 2015 VA Form 21-4138, the Veteran asserted that she has no records in 1141 Record of Occupation Exposure to an Ionizing Radiation because she was under the DOD program, "Nuclear Weapons Personnel Reliability Program" (PRP), which involved duties associated with nuclear weapons or nuclear command and control systems and equipment.  Finally, the Veteran testified at her March 2014 videoconference hearing that she did not wear a nuclear clearance badge in service "because these badges did not become available until 1983."  See transcript, p. 5.

Second, the Veteran contends that her exposure to TCE caused her lymphoma.  In an October 2009 VA Form 21-4138, the Veteran wrote that her "Lymphoplasmacytic lymphoma with Waldenstrom [is] related to the Radiation Exposure or the exposure to TCE Trichloroethylene.  This was used to clean, degrease and lubricate the Nike Missile."  In an October 2014 VA Form 21-4138, the Veteran asserted that she used a solvent at the Nike Hercules missile site as a way to prevent the metals from rusting.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a radiation-exposed veteran manifests certain chronic diseases, such as lymphomas (except Hodgkin's disease), such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(d)(2)(x).  The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  The term "radiation risk activity" is limited to the instances listed at 38 C.F.R. § 3.309(d)(3)(ii).  The presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran participated in a radiation risk activity.  Id.

The most probative evidence shows that the Veteran's lymphoma did not begin in service.  Specifically, her service treatment records include no complaints, diagnosis, or treatment of lymphoma.  Further, in her December 1980 Report of Medical History at separation from service, the Veteran reported that she did not have, and had never had, a tumor, growth, cyst, or cancer.  Moreover, a service clinician found that the Veteran's health was normal in pertinent part in her Report of Medical Examination at separation in December 1980.

The most probative evidence also shows that the Veteran's lymphoma does not result from her service, including from radiation, TCE, or any other source.  A VA clinician first diagnosed the Veteran's lymphoma, likely Waldenström's, in September 2007-more than 25 years after separation from service.  With respect to a nexus between the Veteran's lymphoma and service, the February 2015 VA examiner opined that the "Veteran's lymphoma is not related to or had its onset in service."  The examiner explained that the Veteran's serum and urine protein tests from 1985 to January 2007 were negative or normal, and that an "extensive literature search in well respected sites, demonstrates that there are no consistent or well documented exposures to cause Waldenstrom macroglobulinemia."

The Board is cognizant that another VA physician opined in June 2009 that "recent long term studies, including those of the Chernobyl accident site clean-up workers, have cast doubt on the assumption that CLL [chronic lymphocytic leukemia] is not radiogenic....It has been noted that there is a lag time of 10-20 years between exposure and development of the disease, which is also felt to contribute to older studies' conclusion that CLL is non-radiogenic....In light of this literature review, I feel it is at least as likely as not that [the Veteran's] CLL-Waldenström's is related to previous occupational exposure to radiation."  The Board finds the June 2009 VA physician's opinion warrants less probative weight than the February 2015 VA examiner's opinion because, as discussed below, the former relied on the inaccurate factual premise that the Veteran was exposed to radiation in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual of the case).

Further, the Board finds that VA has satisfied its duty to assist the Veteran in procuring records of radiation exposure.  Specifically, VA requested confirmation of any radiation risk activity in a March 2009 letter to the National Personnel Records Center (NPRC).  In April 2009, NPRC replied that exposure of the Veteran to radiation risk activity "is not a matter of record."  Further, in June 2009, the Department of the Army, United States Army Aviation and Missile Command, informed VA that "The U.S. Army Dosimetry Center researched the files for records of exposure to ionizing radiation for [the Veteran].  We were unable to locate any records for her."  Based on those responses, the records sought do not exist, and VA has fulfilled its duty to assist the Veteran in obtaining available federal records.  38 C.F.R. § 3.159(c)(2).

With respect to the Veteran's contentions that she used her married name during her service, worked in a separate program, and did not wear a nuclear clearance badge because they did not become available until after her service, the Board finds that these arguments are less probative than the evidence from the NPRC and the service department to the effect that there is no evidence of her exposure to radiation in service.  Specifically, both the NPRC and the service department responses included the Veteran's Social Security Number (SSN), which remained the same irrespective of the last name that she was using at the time.  Second, neither the NPRC nor the service department response states that it limited its search to specific radiation programs; as such, providing the name of her particular program does not invalidate their conclusions.  Third, neither the NPRC nor the service department response states that a badge was required to have radiation exposure, so the absence of a badge likewise does not invalidate their conclusions.  Consequently, the Board finds that the responses from the NPRC and the service department are the most probative on the question of whether the Veteran was exposed to radiation in service.  See Soria v. Brown, 118 F.3d 747, 748 (Fed. Cir. 1997) (the service department's findings as to the Veteran's military service are conclusive and binding on VA); see also Duro v. Derwinski, 2 Vet. App. 530 (1992).

Additionally, the Veteran, her ex-spouse, and her representative are not competent to determine the etiology of her lymphoma-or to apply medical articles to her specific case to reach that conclusion-because lymphoma is complex in nature, and providing an etiology for such disorder is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In sum, the Board finds that the most probative evidence fails to link the Veteran's lymphoma with Waldenström's macroglobulinemia to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for lymphoma with Waldenström's macroglobulinemia is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


